Dear Ms. Koury:
We are in receipt of your request for an Attorney General's opinion with regard to the recall petition directed toward Lawrence C. Smith, Jr., Councilman for City Ward 4, Ruston, Louisiana.  The registrar of voters certified the recall petition on August 1, 1995, and has presented same to the governor. Therefore, you have requested an opinion as to whether the governor should issue a proclamation ordering an election to be held for the purpose of voting on the question of recall.
LSA-R.S. 18:1300.3(C) requires the registrar to send the original petition to the governor immediately after certification.  Section 1300.7 requires the governor to issue a proclamation, within fifteen days after the petition is presented to him, to order an election to be held for the purpose of voting on the question of recall of the officer if the required number of registered voters, qualified to vote as of the date of the registrar's certificate, signed the petition.
LSA-R.S. 18:1300.3 requires the registrar to certify to (1) the number of names on the petition;  (2)  the number of names on the petition who are electors in the voting area;  (3) the number of electors of the voting area as of the date of the certificate; and (4) the number of names on the petition who are not electors.  The registrar's certificate states as follows:
(1)  Number of names appearing on original petition = 528
(2)  Number of validated names on original petition = 520
(3)  Number of invalid names of electors on petition = 8
     (4)  Total number of electors of the voting area on this date = 1,501
LSA-R.S. 18:1300.2(B) requires a recall petition to be "[s]igned by a number of the electors of the voting area as will in number equal not less than thirty-three and one-third percent of the number of the total electors of the voting area wherein and for which a recall election is petitioned; however, where fewer than one thousand qualified electors reside within the voting area, the petition shall be signed by not less than forty percent of said electors."  The total number of electors of the voting area in this matter is greater than one thousand. Therefore, in calculating thirty-three and one-third percent of the total number of electors of the voting area on August 1, 1995 (1,501), a total of 501 valid signatures is required on the recall petition for the governor to issue a proclamation for a special election.
The registrar certified that there are a total of 520  valid signatures on the recall petition, which meets the required thirty-three and one-third percent.  Therefore, it is the opinion of this office that the validated signatures on the recall petition are sufficient in number for the governor to issue a proclamation ordering a special election on the question of recall for Lawrence C. Smith, Jr., Councilman for City Ward 4, Ruston, Louisiana.
The next available election dates, in accordance with R.S.18:402(F) and 1300.7, are October 21, 1995 (primary) and November 18, 1995 (general).  If we can be of further assistance in this matter, please contact our office.
Very truly yours,
                                  RICHARD P. IEYOUB ATTORNEY GENERAL
                             By:  ___________________________ ANGIE ROGERS LaPLACE Assistant Attorney General
RPI/ARL/pb
DATE RECEIVED:
DATE RELEASED: